DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-7 in the reply filed on June 11, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of making, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 11, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2019/0344543 to Seth in view of US Pub No. 2015/0197884 to Zhou.
Regarding Claims 1-5
	Seth teaches a multi-layered roofing underlayment comprising a first non-woven fabric, a waterproof film, an adhesive layer and a second nonwoven fabric arranged from top to bottom of the composite (Seth, abstract, paragraph [0049], [0054]). Seth teaches that the nonwovens may be 10-50 gsm and may comprise spunbonded, metlblown, needled or spunlace nonwoven fabric (Id., paragraphs [0040], [0026]). Seth teaches that the film is polyolefin or elastomer based (Id., paragraph [0023]).
	Seth teaches that the adhesive layer may comprise bitumen but does not specifically state that the adhesive is asphalt. However, Zhou teaches a multilayer composite roofing underlayment (Zhou, abstract, paragraph [0002]). Zhou teaches that the underlayment 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the composite underlayment of Seth and to include as the adhesive layer the asphalt composition of Zhou, motivated by the desire to form a conventional underlayment having improved water and moisture resistance. 
Regarding claim 3
Regarding the limitations of “extruded casting film” or “hot-rolled” these limitations are product-by-process limitations. Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Regarding Claim 5
Regarding claim 5 the claim is dependent from claim 1, which recites that the fourth layer is a non-woven or woven fabric.  Claims in dependent form shall be construed to include all the limitations of the claim incorporated by reference into the dependent claim.  MPEP 608.01(i).  The claims are interpreted as "when" the second fabric layer is a woven fabric, "then" the woven fabric comprises the limitations set forth in claim 5. Since a woven fabric is not required to meet the limitations of the claim, the prior art combination appears to render obvious the claimed invention.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seth in view of Zhou as applied to claims 1-5, in view of US Pub No. 2004/0148887 to Di Pede.
Regarding Claims 6-7
	The prior art combination does not appear to teach an anti-slip film applied on the outer side of the bottom fabric. However, Di Pede teaches a multilevel roofing underlayment comprising an elastomeric EVA film applied on the bottom of the underlayment structure (Di Pede, abstract, paragraphs [0058], [0059] and [0061]). Di Pede teaches that the film provides a high coefficient of friction between the underlayment and the deck surface to which it is applied, 
Regarding the limitations of “extruded casting film” or “rolled coating” these limitations are product-by-process limitations. Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198.  The examiner can normally be reached on Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT TATESURE/             Primary Examiner, Art Unit 1786